                                                           May 26, 2021
By ECF

Hon. Paul Engelmayer
United States District Judge
Thurgood Marshall
40 Foley Square
New York, NY 10007

       Re:     United States v. Thomas Caputo, S1 20 Cr. 645 (PAE)

Dear Judge Engelmayer,

       This letter is respectfully submitted to request that the Court issue an Order modifying
Thomas Caputo’s bail conditions which limit his travel to the Eastern and Southern Districts of
New York. We ask that Mr. Caputo be permitted to travel to Florida, with the approval of Pretrial
Services once he has provided all necessary information to Pretrial, including his itinerary and
address at which he will be staying while there. Mr. Caputo’s daughter has recently moved to
Florida to attend university, and Mr. Caputo would like to travel to visit her periodically.

       Request is also respectfully made for Mr. Caputo to travel to New Jersey from July 16,
2021 to July 18, 2021 to attend a wedding. Mr. Caputo would stay at the Renault Resort, 72 Breman
Avenue, Egg Harbor City, NJ 08215.

     Pretrial Services Officer Marnie Gerardino and Assistant United States Attorney Thomas
McKay have been consulted and have no objection to the instant requests.

       Thank you for your courtesy and consideration.

                                                           Respectfully submitted,

                                                           _________/s/_________

                                                           James Kousouros, Esq.




               GRANTED. The Clerk of Court is requested to terminate the motion
               at Dkt. No. 60.
                                                              6/21/2021
                               SO ORDERED.

                                                        
                                               __________________________________
                                                     PAUL A. ENGELMAYER
                                                     United States District Judge
